 

Case 1:18-mj-00040-CSM Document 3 Filed 10/23/18 Page 1 of 1

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
is [2 -Ms - Yo 02-09-RmIZ C * 14S pow Ap 8cz

 

 

 

Inventory made in the presence of :
GA Baian VamcesQoet

 

Inventory of the property taken and name of any person(s) seized:

No Lrems of Evicleators Nelue We aliseovered Ano lo Seize ct

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. ,

Date: Qe 2 * La en

Executing officer's signature

 

—Ysoner Holley ] FeL SA

Printed name and title

 

 
